UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

WILMINGTON TRUST, NATIONAL

ASSOCIATION, NOT IN ITS INDIVIDUAL
CAPACITY BUT AS TRUSTEE OF ALRP Case No. 1:19-cv-1821
SECURITIZATION TRUST, SERIES 2014-2
Judge Elaine Bucklo
Plaintiff,

Vv.

PHILIP B. STONE, OCCUPANTS AND
PARTIES IN POSSESSION, CHRISTOPHER
STOLLER, ASSIGNEE, MICHAEL
STOLLER,

 

Defendants.
MOTION TO REMAND, FOR SANCTIONS AND OTHER RELIEF

NOW COMES plaintiff, WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT
IN ITS INDIVIDUAL CAPACITY BUT AS TRUSTEE OF ALRP SECURITIZATION
TRUST, SERIES 2014-2 (“ALRP Trust”) by and through its attorneys and under 28 U.S.C.
§ 1447(c) moves for an order remanding this matter to the Superior Court of the State of Arizona
in and for the County of Maricopa. ALRP Trust states as follows in support of its motion.

INTRODUCTION

ALRP Trust is the plaintiff in a forcible entry and detainer case pending in the Superior
Court of the State of Arizona in and for the County of Maricopa under case number 18-13457.
The forcible complaint was filed in Maricopa County on October 30, 2018. Philip B. Stone was
named as a defendant along with unnamed occupants and parties in possession. The Arizona
eviction case has been held in abeyance since the fall of 2018 because of two purported removals
to federal court in Chicago, Illinois. See Declaration of Joseph Tirello, Jr., attached as Exhibit A

at 4 18.
Christopher Stoller (“Stoller”) first filed a pro se notice of removal in this Court on
November 2, 2018 in a case styled Wilmington Trust National Association v. Stone, et al., case
number 18-7320 (hereinafter referred to as the “First Removal”). The petition for removal was
also filed by Michael Stoller who is identified as a “disabled person” being represented by an
unnamed guardian. Judge Kocoras dismissed the First Removal for want of prosecution on
February 14, 2019. See DE 27. Stoller’s motion to reconsider that dismissal was denied on
March 14, 2019. See DE 33 entered in case number 18-7320.

Stoller then filed a second pro se notice of removal in this Court on March 15, 2019
(“Second Removal”) in which he again seeks to have this Court hear a forcible entry and detainer
case relating to property located in Maricopa County, Arizona. The forcible complaint itself
arises out of a non-judicial foreclosure of a deed of trust secured by property located in Arizona.

The docket shows that a letter of removal was issued by the Court on March 18, 2019.
This letter was not addressed to any person in particular and was not received by Wilmington’s
Arizona based counsel. See Exhibit A at ¥ 10.

Moreover, Stoller has made a series of significant misrepresentations to this Court about
his interactions with ALRP Trust’s Arizona counsel, including that he reached an agreement with
counsel relating to scheduling and filing a joint status report. See Exhibit A at ff 11-17. While
Stoller did send counsel an email with the proposed report in an email on Sunday, June 2, 2019,
requesting a response by June 5, 2019, Stoller filed the proposed report as an agreed document
on June 3, 2019 even though there was no response from Arizona counsel. Jd. Stoller then
falsely represented to this Court that he had a “meet and greet with the plaintiff and that he and

Arizona counsel “agreed on a discovery schedule.” See Transcript from June 10, 2019 hearing
attached as Exhibit B at p 2 and Exhibit A at J 11-17. This Court entered a scheduling order
based on this “agreement.” Exhibit B at p. 2 and DE 10.

ALRP Trust now moves to remand this matter because the removal is defective on its
face. ALRP Trust also seeks sanctions for this bad faith removal and the false statements made
in open court. ALRP Trust further requests that the Court enter a frivolous litigant finding
preventing Stoller from initiating further litigation in this Court.

ARGUMENT

The federal removal statute permits a defendant to remove a civil action from state court
when a district court has original jurisdiction. 28 U.S.C. § 1441(a); Elliot Assoc., L.P. v. AbbVie,
Inc., No. 17 C 3494, 2017 U.S. Dist. LEXIS 169112, *6. Removal is permitted to the “district
court of the United States for the district and division embracing the place where such action is
pending.” 28 U.S.C. § 1441(a). Federal courts have original jurisdiction of action arising under
federal law or controversies where there is complete diversity of citizenship and the amount in
controversy exceeds $75,000. See 28 U.S.C. § 1331; 28 U.S.C. § 1332; Stagman v. Evans, No.
16 C 6043, 2017 U.S. Dist. LEXIS 42760, *13. The party seeking removal has the burden of
establishing that jurisdiction exists. Jd.; Elliot, 2017 U.S. Dist. LEXIS 169112 at *7. Courts
construe the removal statute narrowly and resolve any doubts in favor of the plaintiffs choice of
forum. Schur v. L.A. Weight Loss Centers, Inc., 577 F.3d 752, 758 (7 Cir. 2009). See also
Schmude v. Sheahan, 198 F.Supp.2d 964, 966 (N.D. Ill. 2002) (“Generally, the removal statute is
strictly construed, with an eye toward limiting federal jurisdiction.”’)

Remand is appropriate here because the removal is defective on its face—the state court
action is pending in Maricopa County in Arizona. It is not removable to the United State District
Court for the Northern District of Illinois. The petition is also untimely. ALRP Trust is also

entitled to recover its fees and costs as permitted under 28 USC § 1447(c), given Stoller’s bad

3
faith in filing successive petitions to remove this Arizona litigation, and further that his ability to
initiate future litigation in this Court be curtailed by court order.

I, THE REMOVAL IS DEFECTIVE
A. Stoller Cannot Remove an Arizona State Court Case to I}inois

The ability to remove a case to federal court is governed by 28 U.S.C. §1441. Section
1441(a) expressly provides that a state court case can only be removed to the United States
District Court for the district and division in which the state court pends. 28 U.S.C. § 1441(a).

The state court proceeding is pending in Maricopa County, Arizona. If it is removable at
all, it would only be removable to the United States District Court for the District of Arizona.
Stoller is aware of this and likely filed this second petition in this Court to avoid the frivolous
litigant order entered against him by the Arizona District Court. See Frivolous Litigant order
attached as Exhibit 1 to Exhibit A.

B. The Removal is Untimely

Section 1446(b) is clear—a removal petition must be filed within 30 days of receipt of
the initial pleading by the defendant “by service or otherwise.” 28 U.S.C. § 1446(b). The initial
pleading here was filed on October 30, 2018. DE 1 at p. 32. Stoller received this initial pleading
by November 2, 2018 which is when he first tried to remove the very same action to this Court.
See Notice of Removal filed November 2, 2018, Case No. 18-7320. Stoller’s original removal
petition was dismissed for want of prosecution on February 14, 2019. See DE 27 entered in case
number 18-7320 attached as Exhibit C. The Second Removal is as untimely as it is improper.

I. ALRP TRUST IS ENTITLED TO RECOVER ITS FEES AND COSTS

An order remanding an improperly removed case may include payment of the costs and
fees incurred as a result of the removal. 28 USC § 1447(c). Fees are available when there was

no objectively reasonable basis on which to seek removal. Martin v. Franklin Capital Corp.,

4
546 U.S. 132, 141, 126 S.Ct. 704, 163 L.Ed. 2d 547 (2003). That standard is more than satisfied
here.

There was no objectively reasonable basis for seeking removal of an Arizona based state
court forcible entry and detainer case to a federal district court located in Chicago, Illinois.
Stoller tried to remove the Arizona case to this Court on two occasions most likely to avoid the
frivolous litigant order that prevents him from initiating litigation in Arizona federal court.
Stoller compounded his bad faith by making false representations to this Court suggesting that
ALRP Trust’s Arizona counsel agreed to the jurisdiction of this Court and participated in
devising the proposed scheduling order adopted in the June 10, 2019 order. Stoller’s objectively
unreasonable petition required ALRP Trust to incur the expense of retaining Illinois counsel and
preparing this motion to remand. Not only is a remand warranted, but an award of fees and costs

should accompany the remand order.

Hi. STOLLER SHOULD BE DECLARED A FRIVOLOUS LITIGANT

Finally, the above discussion makes clear Stoller is a frivolous litigant whose
irresponsible conduct obstructs otherwise valid litigation pending in other courts and needlessly
wastes the resources of this Court.

The authority to enter a sanction curtailing Stoller’s abuse of the judicial process is
ample. See Support Sys, Int’l vy. Mack, 45 F.3d 185, 186 (7th Cir. 1995) (collecting cases). The
question is which form the sanction should take. Jd. The Supreme Court admonishes that any
sanction imposed should be tailored to the abuse the sanction is intended to address. Jn re
Anderson, 128 L.Ed.2d 332, 114 S.Ct. 1606 (1994).

Stoller’s conduct reveals a disdain for rules and procedure—he disregards plainly written
rules to remove a state court case pending in Arizona to federal district court in Hlinois in order

to evade an order preventing him from litigating in Arizona federal court. He then simply refiles

5
the same removal petition when the first one is dismissed. He has also made affirmative
misrepresentations to this Court. The sanction that would prevent future baseless filings is one
that prevents Stoller from filing anything unless and until the full sanctions imposed for his bad
faith filing and improper removal is paid. See Mack, 45 F.3d at 186 (noting that requiring
payment of all sanctions before any other filings will be accepted appropriately lessens the
burden on court resources and ensures against continued abusive filings).

Stoller should be declared a frivolous litigant and sanctioned for his bad faith removal of
the Arizona eviction case to Illinois federal court. The order should further reflect that no future

filings from Stoller will be accepted unless and until Stoller satisfies the sanction imposed.
WHEREFORE, for the foregoing reasons, WILMINGTON TRUST, NATIONAL
ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT AS TRUSTEE OF ALRP
SECURITIZATION TRUST, SERIES 2014-2, respectfully requests that this Court grant its
motion and remand this case to the Superior Court of the State of Arizona in and for the County
of Maricopa, that this Court award reasonable fees and costs incurred in seeking remand, declare
Christopher Stoller to be a frivolous litigant who may not initiate litigation in this Court until the
sanction is paid and award such other relief as this Court deems proper.

July 17, 2019 Respectfully submitted,
By: Rosa M. Tumialdn
One of the Attorneys for Plaintiff,
WILMINGTON TRUST, NATIONAL
ASSOCIATION, NOT IN ITS
INDIVIDUAL CAPACITY BUT AS
TRUSTEE OF ALRP

SECURITIZATION TRUST, SERIES
2014-2

 

Harry N. Arger (harger@dykema.com)

Rosa M. Tumialan (rtumialan@dykema.com)
DYKEMA GOSSETT PLLC

10 South Wacker Drive

Suite 2300

Chicago, IL 60606

(312) 876-1700

 
CERTIFICATE OF SERVICE
I hereby certify that on July 17, 2019, I electronically filed the foregoing Motion to

Remand, for Sanctions and other Relief using the CM/ECF system.

s/Rosa M. Tumialdn
Exhibit A
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

WILMINGTON TRUST, NATIONAL

ASSOCIATION, NOT IN ITS INDIVIDUAL
CAPACITY BUT AS TRUSTEE OF ALRP 1-19-1821
SECURITIZATION TRUST, SERIES 2014-2
Judge Elaine Bucklo
Plaintiff,

Vv.

PHILIP B. STONE, OCCUPANTS AND
PARTIES IN POSSESSION, CHRISTOPHER
STOLLER, ASSIGNEE, MICHAEL
STOLLER,

 

Defendants.

DECLARATION OF JOSEPH J. TIRELLO, JR.

I, Joseph Tirello, Jr., hereby declare as follows:

1, I am an attorney licensed to practice in the State of Arizona. I am a member of
the firm Zieve, Brodnax & Steele, LLP. This declaration is based on my personal knowledge as
the attorney of record for Wilmington Trust National Association, Not In Its Individual Capacity,
But as Trusté@of ALRP Securitization Trust, Series 2014-2. If called and sworn as a witness, I
could and would testify competently thereto.

2. I am counsel of record for Wilmington in an eviction case filed in Maricopa
County, Arizona pending under case number CV2018-013457..

3. The eviction case relates to property that is located in Maricopa County,
commonly known as 28437 N. 112" Way, Scottsdale, Arizona (the “Property”). Wilmington is |
the holder of a note secured by a deed of trust that was recorded against the Property.

4, The note went into the default and a non-judicial foreclosure proceeded in
accordance with Arizona law.

5. The eviction action was filed on October 30, 2018.
6. Christopher Stoller (“Stoller”), who claims an interest in the Arizona property,

attempted to remove the eviction action to Illinois federal court on November 2, 2018.

7. The first petition was dismissed for want of prosecution in March 2019
8. Stoller refiled his removal petition on March 15, 2019.
9, I was unaware of this refiled petition until March 19, 2019.

10. T reviewed a letter issued by the Northern District of Illinois on March 18, 2019. I
did not receive this letter when it was sent and only saw it when it was provided to me by Illinois
counsel that is responding to the refiled removal petition.
11. 1 reviewed a transcript from a hearing conducted on June 10, 2019 in which it was
‘ represented that I had a meet and confer with Stoller at the conclusion of which I entered into an

agreement relating to case scheduling.

12, [had no such meet and confer and entered into no such agreement with Stoller at
any time. |
13. I reviewed an order entered on June 10, 2019 which purported to adopt what was

represented as an agreed case management schedule.

14, 1 am not authorized to practice law in the State of Illinois.
15. I did not file an appearance in the Illinois litigation.
16. I did receive an email from Stoller attaching a proposed joint status report on June

2, 2019, wherein Stoller advised I had until June 5 to respond to him:

17. I did not respond to Stoller. The proposed report was improperly represented as
an agreed document.

18. The Arizona eviction case is presently stayed pending resolution of the refiled
removal petition pending in the Northern District of Illinois.

19. A frivolous litigant order was entered against Stoller on September 24, 2013 in
other litigation filed in the United States District Court for the District of Arizona, under case
number 12-1307-PHX-GMS. A true and correct copy of this order is attached as Exhibit 1 to

this Declaration.
20. Case number 12-1307-PHX-GMS involved litigation over loans secured by four
different properties, including the property located at 28437 N. 112" Way in Scottsdale, the same
property that is the subject of the eviction case pending in Maricopa County which Stoller seeks
to remove to federal court in Illinois. See Exhibit 1 at p. 5. |

21. This order prevents Stoller and his brother Christopher Stoller (who was
identified by the court as an incarcerated individual subj ect to the Prison Reform Litigation Act)
from initiating any litigation relating to the 28437 N. 112" Way property “absent pre-filing

review and permission from this Court.” See Exhibit 1 at p. 20.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed this } iu day of July 2019.

LM hel

osepp. Tirello, &
JDDL-K

Oo Oo INN OT BP W NY

NO wo PO KH KH KN KN DN ROR mR RE RE
oo ~ AN aS w tO — oO © of ~] NN WN Go i) — ©

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 1 of 20

WO SC
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
Leo Stoller, ex rel. Christopher Stoller, No. CV 12-1307-PHX-GMS (JFM)
Plaintiff,
VS. ORDER

Bank of New York Mellon Trust
Company, et al.,

Defendants.

 

 

Plaintiff Leo Stoller (Leo), as agent for his incarcerated brother Christopher

(Christopher),' commenced this case against numerous Defendants.” (See Doc. 33.)

 

' Christopher was incarcerated in Illinois when he commenced this, and earlier cases, in
this District. Thus, Christopher is, and has been, a “prisoner” within the meaning of the
Prison Litigation Reform Act (PLRA). That is, Christopher is and has been a “person
incarcerated or detained in any facility” in connection with criminal law charges or
convictions. 28 U.S.C. § 1915(h); 42 U.S.C. § 1997e(h). For that reason, Christopher’s
cases filed in this District have been subject to the PLRA’s requirements, including
screening by the Court. 28 U.S.C. §§ 1915(e)(2) and 1915A. Because Christopher’s first
case in this District was randomly assigned to this Court, all of his subsequent cases have
been directly assigned to this Court under Rule 3.7(e) of this District’s Local Rules of
Civil Procedure.

* In 2012, Leo pleaded guilty to one count of knowingly and fraudulently making a false
statement under penalty of perjury in a Chapter 13 bankruptcy proceeding in violation of
18 U.S.C. § 152(3). United States v. Stoller, No. 1:10-cr-1052-1 (N.D. Ill. Apr. 13,
2012), doc. 57. Prior to sentencing, Leo was granted leave to file a motion to withdraw
his guilty plea, which has been taken under advisement but with sentencing scheduled for
November 25, 2013. See https://ecf.ilnd.uscourts.gov/doc1/067111771257 (last visited

EXHIBIT

   

 

AL

  
 

 
 

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 2 of 20

Defendants Bank of America (BOA), Bryan Cave LLP (Bryan Cave), Steven R. Smith,
and Michael Werich, the only Defendants that have appeared in this case (hereafter
Certain Defendants), filed a motion for sanctions. (Doc. 15.) Plaintiff filed a response
and a cross-motion for sanctions. (Doc. 35.) Certain Defendants filed a response in
opposition to the cross-motion and a reply to Plaintiff's response. (Doc. 36, 38.) The
Court granted Plaintiff's motion for extension of time in which to file a reply to Certain
Defendants’ response to his cross-motion for sanctions to the extent that his reply, doc.
41, was deemed timely. (Doc. 42.)

Subsequently, Certain Defendants filed a motion to dismiss for failure to state a
claim on the same bases as their motion for sanctions and, a day later, filed a notice of
errata. (Doc. 43, 44.) Plaintiff filed a motion to strike the motion to dismiss and enter
default or, alternatively, requested an additional 30 days in which to respond to the
motion to dismiss. (Doc. 45.) Plaintiff was granted two extensions of time in which to
substantively respond to Certain Defendants’ motion to dismiss.? (Doc. 45.) Finally,
Plaintiff filed a motion asking the Court to order service on Defendants. (Doc. 50.)

Pending before the Court are: Certain Defendants’ motion for sanctions and
motion to dismiss, doc. 15, 43. Also pending is Plaintiff's cross-motion for sanctions,
doc. 35, and motion to order service, doc. 50. The Court will dismiss the Complaint and
this action for failure to state a claim and will deny Plaintiff's cross-motion for sanctions
and motion to order service. The Court will grant Certain Defendants’ motion for
sanctions to the extent set forth below.

/ / /

 

Sept. 19, 2013).

3 Plaintiffs motion to strike will be denied where Plaintiff was granted alternative relief
in the form of extensions of time in which to respond to Certain Defendants’ motion to
dismiss. Moreover, because this case is subject to the PLRA, Certain Defendants were
not required to respond to the Complaint prior to screening of the Complaint by the
Court. 42 U.S.C. § 1997e(g). In addition, Certain Defendants sought dismissal of this
action as a sanction in their motion for sanctions, which was undisputedly timely.

 
oO fe NY DO BPW NY

PR eerie ee eet
az Oo fF HST DNA BP WD NY KF ©

21

 

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 3 of 20

I. Statutory Screening of Prisoner Complaints

As noted above, this action is: subject to the PLRA because it was filed by a
prisoner through his agent.* Under the PLRA, the Court must a dismiss a prisoner case,
notwithstanding the payment of the filing fee, or portion thereof, if at any time the Court
determines that the action is frivolous, malicious, or fails to state a claim upon which
relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). The legal standard for
dismissing a complaint for failure to state a claim under this provision is identical to the
legal standard used under Rule 12(b)(6) of the Federal Rules of Civil Procedure.
Wilkerson v. Sullivan, 593 F.Supp.2d 689, 690 (D. Del. 2009); see Lopez v. Smith, 203
F.3d 1122, 1126-27 (9th Cir. 2000).

A court may consider issue and claim preclusion in assessing whether a complaint
states a claim. See Thompson v. County of Franklin, 15 F.3d 245, 253 (2d Cir. 2004);
Muhammad v. Oliver, 547 F.3d 874, 878 (7th Cir. 2008); Day v. Moscow, 955 F.2d 807,
811 (2d Cir. 1992) (res judicata may be upheld on a Rule 12(b)(6) motion when relevant
facts are shown by court records); Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir.
1984); Wooley v. Martel, No. CV S-09-1707, 2011 WL 350429, at *3 (N.D. Cal. Feb. 2,
2011) (citing Neitzke v. Williams, 490 U.S. 319, 328 (1989)); see also Onkvisit v. Bd. of

 

* To state a claim, a pleading must contain a “short and plain statement of the claim
showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added).
While Rule 8 does not demand detailed factual allegations, “it demands more than an
unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” Jd. Legally conclusory
statements, not supported by actual factual allegations, need not be accepted. Jd. at 678-
79,

Further, “a complaint must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’” Jd. (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Jd. “Determining whether a complaint states a
plausible claim for relief [is] . . . a context-specific task that requires the reviewing court
to draw on its judicial experience and common sense.” Jd. at 679.

 
Oo Ce YI HD UU FP WD VY

wo wpo PP NH NY KN NN DN DN He Rw eR Re RE eR lL
CTD OWN MW BR WHO NYO Ke OD CO HH DH FP WN YF &

 

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 4 of 20

Trustees of Cal. State Univ., No. 5:10CV05685, 2011 WL 2194018, at *2 (N.D. Cal.
2011); Rainwater v. Banales, No. CV08-3789, 2008 WL 5233138, at *9 n. 6 (C.D. Cal.
2008) (leave to amend may be denied as futile where the claims would be barred by res
judicata or collateral estoppel.’ “The preclusive effect of a judgment is defined by claim
preclusion and issue preclusion, which are collectively referred to as ‘res judicata.”
Taylor v. Sturgell, 553 U.S. 880, 892 (2008). The doctrine of res judicata bars the re-
litigation of claims previously decided on their merits. Headwaters, Inc. v. U.S. Forest
Serv., 399 F.3d 1047, 1051 (9th Cir. 2005). Claim preclusion provides that a final
judgment on the merits of an action precludes the parties from litigating claims that were,
or could have been, raised in that action. See Taylor, 553 U.S. at 892. “The elements
necessary to establish res judicata are: ‘(1) an identity of claims, (2) a final judgment on
the merits, and (3) privity between parties.” Headwaters, 399 F.3d at 1052 (quoting
Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1077
(9th Cir. 2003)); see United States v. Liquidators of European Fed. Credit Bank, 630
F.3d 1139, 1150 (9th Cir. 2011). Under the doctrine of collateral estoppel, or issue
preclusion, a party is precluded from re-litigating an issue if (1) there was a full and fair
opportunity to litigate the issue previously; (2) the issue was actually litigated; (3) there
was a final judgment on the merits; and (4) the person against whom collateral estoppel is
asserted was a party or in privity with a party in the previous action. Kendall v. Visa
U.S.A., Inc., 518 F.3d 1042, 1050 (9th Cir. 2008).

For purposes of this action, the Court takes judicial notice of its Order filed in a
previous related case, Stoller v. Bank of New York Mellon Trust Co., No. CV11-0338-
PHX-GMS (D. Ariz. Sept. 26, 2011), doc. 101 at 2-6, setting forth pertinent background
information. The Court also takes judicial notice of orders and documents filed in prior

cases in federal and state courts that are not subject to reasonable dispute.°

 

> In this case, preclusion was briefed by the parties in connection with the motions for
sanctions and to dismiss.

6 A court may take judicial notice of documents outside of the complaint that are
“matters of public record” as long as the facts noticed are not “subject to reasonable

 
oC Oo NN DB A SP W NH

NM NO KN KH KN KROHN RO RO mm eee
oOo YN WA A BB WO NO —§ DOD CO Os Dn SP WO NY | O&O

 

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 5 of 20

Il. Complaint

As discussed below, Leo and Christopher, and an entity owned or controlled by
one or both of them, have filed several prior actions in Arizona and Illinois state and
federal courts concerning loans secured by one of four single family residences located in
the Phoenix metropolitan area and/or subsequent foreclosures on those properties. The
properties are located at 28437 N. 112th Way in Scottsdale (Property 1); 10632 E. Blue
Sky Drive in Scottsdale (Property 2); 10665 E. Blue Sky Drive in Scottsdale (Property 3);
and 47816 N. 15th Lane in New River (Property 4).’

In this case, Plaintiff ostensibly alleges fifteen counts concerning the above loans
and/or foreclosures. Specifically, Plaintiff alleges claims for deceptive trade practices,
breach of contract; breach of servicer participation agreement; negligent hiring and
supervision or, in the alternative, negligent misrepresentation or concealment; fraudulent
misrepresentation or concealment; violation of the Arizona Consumer Fraud and
Deceptive Business Practices Act; slander of title; violation of Arizona Revised Statute
(ARS) § 13-2314.04; tortious interference with contractual rights; conversion; trespass;
fraud; conduct and participation in a Racketeer Influenced and Corrupt Organizations Act
(RICO) enterprise through a pattern of racketeering activity in violation of 18 U.S.C.
§§ 1961(5) and 1962; and conspiracy to engage in a pattern of racketeering activity in
violation of 18 U.S.C. §§ 1961(5) and 1962(D). Plaintiff seeks injunctive, compensatory,
and punitive relief.

In addition to Certain Defendants, Plaintiff also sues: the Bank of New York

 

dispute.” Intri-Plex Tech., Inc. v. Crest Group, Inc., 499 F.3d 1048, 1052 (9th Cir. 2007)
(citations omitted); Lee v. City of Los Angeles, 250 F.3d 668, 688-90 (9th Cir. 2001); see
also Fed.R.Evid. 201(b). In particular, a court may take judicial notice of pleadings,
memoranda, and other verifiable documents from earlier related litigation. Reyn’s Pasta
Bella LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006). These include the
pleadings and decisions in prior state or federal court actions, which are public records
not subject to reasonable dispute.

’ The Court refers to these properties as it did in CV11-0338.

 
oO Oo ND A FP WD NY

NO wo NH HNO KO HN HD KN Dw
Co SN DN WH BR WOW NY KY DOD OO FHT DB FH BP WY NY KF OS

 

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 6 of 20

(BONY) and its Chair and Chief Executive Officer (CEO) Robert P. Kelly, President
Gerald L. Hassell, Chief Financial Officer (CFO) Thomas P. Gibbons, and General
Counsel (GC) Carl Krasik. Plaintiff also sues BOA Chair Walter E. Massey, CFO Joe
Price, and President and CEO Brian T. Moynihan. Further, Plaintiff sues Countrywide
Bank, N.A.; John Hall & Associates (also referred to as RSM Capital Funding LLC and
Trie Consulting, LLC, or “Those Callaways”); Those Callaways, P.C., an Arizona
professional corporation; Joann, Joseph, and Kelly Callaway, owners and managers of
Those Callaways, P.C.; Reconstruct Company, N.A., a Nevada corporation; Thomas,
Thomas & Markson, P.C., an Arizona professional corporation, and member Neal B.
Thomas, Esq.; Leonard and Donna Street; Stephen E. and Betty L. Sterrett; Miles, Bauer,
Bergstrom & Winters L.L.P., a Nevada limited liability partnership, and its attorneys, D.
Miles, J. Bergstrom, R. Bauer, F. Winter, K. McClenahan, M. Domeyer, T. Crosby, L.
Jaquez, D. Carter, G. Corena, W. Rash, R. Jung, V. Pham, K. Nielson, M. Braun, H.
Seyed-Ali, R. Nguyen, J. Gaedian, T. Morlan, K. Webb, B. Tran, A. Ghajar, C. Jones,
and M. Seebach. Lastly, Plaintiff sues Maricopa County Sheriff Joe Arpaio and John
Does 1-10.
IV. Prior Litigation

Plaintiff and Certain Defendants have fully briefed the issue of preclusion.
Certain Defendants argue that Christopher, Leo, or an entity owned and controlled by one
or both of them, have repeatedly filed suit concerning loans secured by deeds of trust on
Properties 1-4 and/or foreclosures on those properties. Certain Defendants contend that
this is the sixth lawsuit brought as to three of the properties and the second action as to
the fourth, all of which have arisen from the same operative facts. Court records in
previous suits filed by Christopher, Leo, and/or the Christopher Stoller Pension and Profit
Sharing Plan, Ltd. (CSPPSP), a Bahamas corporation, and matters that are otherwise a

matter of public record, reflect the following prior litigation.®

 

8 Although the Court screens the Complaint under 28 U.S.C. § 1915(e)(2), even if it
dismissed based on Certain Defendants’ motion to dismiss, it could take notice of matters
of public record without converting that motion into one for summary judgment. Lee,

 
Oo fe ND NH HW VY

Be et
oo fF ANT KH UT FP W NY YF O&O

 

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 7 of 20

A. = Stoller I

On December 9, 2008, CSPPSP filed a complaint in Maricopa County Superior
Court against Countrywide Bank, CSPPSP v. Countrywide Bank, No. CV2008-031025
(Stoller I), which sought monetary damages and to enjoin foreclosure on Properties 1-3.
(Doe. 15, ex. 8.) The complaint alleged that Countrywide had made loans to the previous
owners of the properties and that the previous owners had quit-claimed their right, title,
and interest in the properties to CSPPSP. (/d.) The complaint alleged that Countrywide
had failed to comply with the Truth In Lending Act (TILA) and the Real Estate
Settlement Procedures Act (RESPA). (/d.) Countrywide removed the case to federal
court, where it was re-designated CV09-0002-PHX-NVW before District Judge Neil V.
Wake. CV09-0002-PHX-NVW, doc. 1. After CSPPSP’s counsel moved to withdraw,
Christopher filed a motion to intervene in which he described himself as the president,
sole shareholder, and sole employee of CSPPSP. Jd., doc. 8. Further, Christopher stated
that he and CSPPSP were “so intertwined” that it was necessary for him to become a
plaintiff in the case. Id. Indeed, Christopher stated that he was “responsible for all of the
acts attributed to CSPPSP.” Jd. at 4 14. Judge Wake summarily denied the motion as
improper. Jd., doc. 10. Judge Wake later granted CSPPSP’s amended motion to
withdraw; Christopher then filed a response to the amended motion to withdraw in which
he represented that counsel had been retained to represent him, Leo, and CSPPSP, but
had failed to name all three as plaintiffs in the case.” Jd., doc. 16 at 1. Leo thereafter
filed a motion to intervene in the case in which Leo represented that he was “one of the
prime actors” in the case and that CSPPSP and Christopher could not receive adequate

representation without him. Jd., doc. 38 at § 9. Judge Wake denied that motion for

 

250 F.3d at 689 (quoting MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir.
1986)). The complaints filed by CSPPSP, Christopher, and Leo, as well as the orders and
judgments on those complaints, are matters of public record.

° Christopher filed his response after Judge Wake granted the amended motion to
withdraw, so Judge Wake had no occasion to address his response.

 
oo fe INT HN OH FP WY YH

NO NO HN KP KH PDP KN DN Rw i i
Co MN DN AN BP WO NO SEY ODO PH HD DA Se W]W NY YY &

 

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 8 of 20

failure to submit a pleading that set out the claims or defenses for which intervention was
sought. Jd., doc. 39. After CSPPSP failed to oppose the motion to dismiss despite
multiple extensions of time, Judge Wake, on May 18, 2009, granted Countrywide’ s
motion to dismiss on substantive and procedural grounds with prejudice. (Doc. 15, ex. 9;
CV09-0002, doc. 44.) No appeal was taken from that Order and judgment.

B. Stoller

On December 2, 2009, Leo filed a case in the Circuit Court for Cook County,
Illinois, Stoller v. Countrywide Bank, No. 20091014738 (Stoller IN), which closely
resembled the complaint filed by CSPPSP against Countrywide in Stoller I, (Doc. 15, ex.
10.) The claims in that complaint arose in connection with Properties 1-3 and were based
on the same operative facts as those in Stoller I.'° In addition to Countrywide, Leo sued
BOA and some of its senior executives, including Massey, Lewis, Price, and Reconstruct,
a subsidiary of BOA involved with overseeing trustee sales. Count one of that complaint
repeated the allegations of count one in Stoller J, but added counts for deceptive trade
practices and an Illinois state RICO claim.

Bryan Cave, through two of its attorneys in its Chicago office, Smith and Werich,
filed a motion to dismiss on the grounds of res judicata and collateral estoppel citing the
Arizona judgment in Stoller I. On August 4, 2010, the Illinois court granted the motion
to dismiss based on res judicata and sanctioned Leo for filing a frivolous action and
entered a judgment against him of approximately $66,000 in fees, which apparently
remains unpaid. (Doc. 15, ex. 12.)

C. = Stoller IH

On February 9, 2010, Property 2 was sold at a trustee’s sale to BONY." (Doc. 15,
ex. 13.) On August 9, 2010, five days after Stoller II had been dismissed and sanctions

 

'° Leo claimed that CSPPSP had assigned its claims to him. (/d. at §{] 24-25.)

'! On June 26, 2009 and November 9, 2009, trustee’s sales on Properties 3 and 4,
respectively, occurred. CV11-0338, doc. 101 at 4.

 
Oo Oo HN DO OH FP WY NY

Bee
Da OO fe HDT Dn HR WY NY KF &

2]

 

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 9 of 20

awarded, Leo filed another case in the Circuit Court for Cook County, Illinois, Stoller v.
Bank of New York Mellon Trust Co., No. 2010 L 2687 (Stoller IN), which alleged 14
counts and repeated many of the factual allegations contained in the complaints filed in
Stoller I and Stoller II, but also added claims concerning the trustee’s sale on Property
2." (Doc. 15, ex. 14.)

In count one, the Stoller IJ complaint asserted that Bryan Cave, Smith, and
Werich intentionally concealed the sale date of Property 2 and asserted that their conduct
constituted unfair or deceptive acts, fraud, conspiracy, civil racketeering; resulted in
unjust enrichment; and violated due process and equal protection for which rescission of
the trustee’s sale on Property 2 was sought. In count two, the complaint asserted
deceptive trade practices against all of the defendants. In count three, the complaint
asserted a RICO claim. In count four, the complaint asserted a claim against Bryan Cave,
Smith, and Werich for aiding and abetting, failing to notify Leo of the actual sale date of
Property 2, and conspiring with BONY to deprive Leo of his Fourth Amendment rights.
In count five, the complaint asserted a conspiracy by all of the defendants to deprive Leo
of Property 2. In count six, the complaint alleged fraud. In count seven, it alleged a
claim for intentional infliction of emotional distress. In count eight, it alleged a claim for
conversion based on the trustee’s sale on Property 2. In count nine, the complaint alleged

negligence based on the defendants’ failure to refrain from interfering with Leo’s alleged

 

'2 On April 1, 2010, several defendants removed the case to federal court, where it was
designated case# 10CV2028. District Judge Holderman dismissed Leo’s TILA and
RICO claims and remanded the case to state court. Stoller, CV10CV2028, doc. 10, 11.
Specifically, Judge Holderman dismissed Leo’s federal claims because the Seventh
Circuit Court of Appeals had ordered that “the clerks of all federal courts in this circuit . .
. to return unfiled any papers submitted directly or indirectly by [Stoller] or on [Stoller’s]
behalf.” Jd., doc. 11 at 1-2 (citing In re Stoller, No. 08-4240, doc. 35 at 2 (7th Cir. Dec.
4, 2009)). The order was to remain in effect for two years, after which Leo was
authorized to seek modification or rescission of the order. Jd. On October 29, 2012, the
Seventh Circuit lifted the bar with the warning that it would be reinstated if there was
further misconduct. Jd., doc. 45. The Seventh Circuit has barred Leo from proceeding in
forma pauperis in any federal court in the Seventh Circuit under any circumstances. Id.

 
0 Oo IND TH BP W NH

bo NI bo bo bho ho ho nN no — — — _t — _ — hh — —
oe ~ nN Ww & Qe NO — Oo \O oO | nN Wn aS eo bo — oS

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 10 of 20

ownership of Property 2 and to protect him from unreasonable intrusions upon his rights
in and to Property 2. In count ten, the complaint alleged a claim for slander of title based
on the trustee’s sale on Property 2. In count eleven, it alleged another conspiracy claim.
In count twelve, the complaint alleged another RICO claim. In count thirteen, the
complaint asserted a trespass claim against all of the defendants arising from conduct in
connection with the trustee sale on Property 2. In count fourteen, the complaint asserted
an aiding and abetting claim against the Miles Bauer firm based on its bringing a
successful forcible detainer action against post-foreclosure occupants of Property 2.3
Named as defendants in Stoller IT were: Bryan Cave, Smith, Werich, BONY, Kelly,
Hassell, Gibbons, Countrywide, BOA, Massey, Price, Moynihan, Reconstruct, certain
real estate agents and their employees, and the Miles Bauer firm.

BONY and BOA moved to dismiss Stoller III based on res judicata, collateral
estoppel, and failure to state a claim. In April 2011, -the Cook County Court ruled that res
judicata and collateral estoppel barred the entire complaint based upon the prior Arizona
and Illinois cases.'* (Doc. 15, ex. 15.)

D. Stoller IV

On December 3, 2010, Leo filed another case in Maricopa County Superior Court,
Stoller v. Mellon, No. CV2010-017155. (Doc. 15, ex. 17.) The complaint in that case
concerned the same operative facts as in the prior three cases, but added claims
concerning Property 4. On February 18, 2011, M&I with the consent of the other served
defendants, removed the case to federal court where it was re-designated case# CV11-

0338 (Stoller IV)."° Stoller IV, CV11-0338, doc. 1.

 

'3 Those occupants had been paying rent to the Stollers to live in the home.

'4 Certain Defendants note that the court dismissed the lawsuit in its entirety against all
defendants pursuant to Rule 2-619, i.e., based on res judicata and collateral estoppel.
Alternatively, the court dismissed certain claims without prejudice because they
technically stated a claim, albeit ones that failed in light of res judicata and collateral
estoppel.

'S Specifically defendants BOA, BONY, and John Hall & Associates consented to

 

10

 
Oo Oo tI HD On BP WO YH

NO NO HO DN VN DN HN DN’ me OR ee
Co DO MW B&B WY NYO | CO CO FH BD NH BPW NY - &

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 11 of 20

Named as defendants in Stoller IV were BONY, Countrywide, Reconstruct, the
Streets, H&R Block Bank, the Sterretts, RSM Capital Funding & Trie Consulting, Jon
Mirmelli, co-founder of RSM Capital, and John Hall & Associates. The complaint in
Stoller IV challenged the trustee’s sales, and sale prices, on Properties 2, 3, and 4. In
count one, the complaint sought rescission of the trustee’s sale on Property 2 for failure to
comply with applicable law against BOA, Countrywide, and BONY. In count two, the
complaint alleged against BOA and BONY that Property 2’s sales price was grossly
inadequate. In count three, it sought rescission of the trustee’s sale on Property 3, to
RSM and the Sterretts, based on the alleged failures of BOA, Countrywide, and others to
comply with applicable law. In count four, the complaint asserted that Property 4’s
trustee’s sale price was grossly inadequate and sought rescission on that basis. In count
five, the complaint sought rescission of the trustee’s sale to the Streets by H&R Block
Bank and M&I of Property 4. In count six, the complaint claimed the trustee’s sale price
on Property 4 was grossly inadequate and sought rescission. In count seven, the
complaint sought damages against BOA, Countrywide, and BONY for wrongful
foreclosure on Properties 2 and 3.

This Court, to which Stoller IV was randomly assigned following removal, granted
defendants’ motions to dismiss. Jd., doc. 101. The Court dismissed Leo’s claims in
counts one, two, three, four, and seven against BOA and the Sterretts with prejudice; Leo
asserted no basis on which he could make claims related to Properties 2 or 3 except to the
extent that they were derivative of those of CSPPSP, but CSPPSP’s right to make claims
as to Properties 1, 2, and 3 were terminated with prejudice by Judge Wake’s Order
dismissing CSPPSP’s suit in May 2009. Jd. at 10. The Court rejected Leo’s contention
that because the foreclosures had not yet occurred when CSPPSP brought its complaint,
neither it nor Leo could have asserted claims based on the inadequacy of the sales prices

at the trustee’s sales on Properties 2 and 3. It did so because after the entry of Judge

 

removal. In addition, certain unserved defendants also consented to removal,
specifically, Countrywide, Reconstruct, and H&R Block Bank.

 

11

 
Oo CO aS DBD WN F&F WY NHN

NO bw NHN KN KH KN DN NOR RR et
Co nD DBD UA BP W NYO KF COD BO FAT DH FP WY YH YK S&S

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 12 of 20

Wake’s Order, neither CSPPSP, nor Leo, acting on any assignment from CSPPSP, had
standing to challenge the adequacy of the properties’ sales prices. Jd. at 10-11. The
Court further found that Leo was not entitled to notice under Arizona foreclosure statutes
absent a basis upon which he could assert a claim to the properties. /d. at 11.

The Court further found that even if Leo were not precluded by Judge Wake’s
Order from challenging the gross inadequacy of the sales prices, he would be precluded
from doing so by either of the Cook County Circuit Court orders dismissing such claims
with prejudice. Jd. In both cases, Leo raised claims seeking the rescission of the
trustee’s sales on Properties 1, 2, and 3. Jd. Because he either could have, or did, raise
claims against the subsequent purchasers of the properties in those cases, the Court found
that he was barred from asserting such claims against the subsequent purchasers based
upon the adequacy of the sales prices. Jd. Further, because Leo could have raised
wrongful foreclosure claims in his earlier cases, such claims were also barred by res
judicata. Jd. at 12.

With respect to Property 4, the Court found that the complaint stated no basis upon
which Leo had any rights to Property 4, and in the absence of such a basis, dismissed the
complaint with leave to amend. Jd. at 13. The Court also found that absent a basis on
which he could assert a claim to Property 4, Leo was not entitled to notice under the
foreclosure statutes. Id. In addition, the Court found that should Leo have a good faith
basis for seeking leave to amend his complaint, the deed of trust that he had attached to
and incorporated into his complaint demonstrated that Ribadeneira had not originated her
joan with H&R Block Bank on Property 4, as the complaint stated, but with another
lender. Jd. For that reason, the Court found that H&R Block Bank was not the
appropriate defendant for any TILA, RESPA, or FDCPA claims. Jd. at 14. Moreover,
the Court found that any TILA claim appeared to be time-barred and that FDCPA did not
apply to non-judicial foreclosures. Jd. The Court also found that the complaint failed to
state a claim for grossly inadequate sales price in count six and, as to count eight, that

Arizona courts had not recognized an action for wrongful foreclosure and the Court

 

12

 
Oo © ~JTI DB WN BP Ww HNO

NO NO BP KN HD PD BD DD wr
CoO nN BN UO BP WHO NY KF ODS OO Fn DH BP WO HPO | &S

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 13 of 20

declined to recognize such a claim absent a good faith assertion that the underlying loan
was not in default. Jd. In short, the Court found that as to Property 4, the complaint
failed to state a claim, but that if Leo had “a good faith basis on which to seek” to amend
his complaint, he had to file such amended complaint within 30 days or the action would
be terminated as to defendants H&R Block Bank, M&I, and John Hall & Associates. Id.
at 16.

Leo filed a motion for reconsideration, which was denied, and then filed an
interlocutory appeal. Jd., doc. 103, 104, 105, 106. On December 7, 2011, the Ninth
Circuit issued a mandate dismissing the appeal, but Leo never filed an amended
complaint.

E. Stoller V

On June 2, 2011, Christopher filed another case, Stoller v. Bank of New York
Mellon Trust Co., No. CV11-1105-PHX-GMS (Stoller VI), in Arizona federal court.
Christopher sued, among others, BONY, Kelly, Hassell, Gibbons, Krasik, BOA, Massey,
Price, Moynihan, Reconstruct, and the Miles Bauer firm and its attorneys. /d., doc. 1-1.
In that case, Christopher alleged fourteen counts against the defendants in connection
with the foreclosure on Property 2, including: failure to comply with applicable state and
federal law in noticing the trustee sale; deceptive trade practices; civil RICO claims;
aiding and abetting in tortious conduct; conspiracy; fraud; intentional infliction of
emotional distress; conversion; negligence; and slander of title." Jd. Among various
other motions, Christopher sought to enjoin a forcible detainer proceeding in Maricopa
County Superior Court brought against the occupants of Property 2, who were paying
rent to Christopher, Leo, or CSPPSP following foreclosure. Id., doc. 40, 54.

Most of the defendants in the case, including BOA, BONY, Gibbons, Hassell,

Kelly, Massey, Price, Moynihan, Reconstruct, and the Miles Bauer firm, filed a motion to

 

'© Christopher was then incarcerated and gave Leo’s address as his mailing address,

rather than the jail. /d. at 31; see CV11-0338, doc. 41.

 

13

 
Oo CC NT DH FP WY LY

PR et
D> © mA HN DA BPW NY KS OS

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 14 of 20

dismiss the case as barred by res judicata, among other reasons.'7 CV11-1105, doc. 19.
On November 11, 2011, this Court dismissed the case after Christopher failed to comply
with Court Orders to either pay the filing fee or file a properly completed in forma
pauperis application. Id., doc. 63.

F. Stoller VI

On December 6, 2011, Christopher filed another case, this time in the District
Court for the Northern District of Illinois, Stoller v. Bank of New York, No. 11-4102
(N.D. Ill. Dec. 6, 2011). On December 12, 2011, the Illinois district court transferred the
case to this District and it was re-designated CV11-2454-PHX-GMS (Stoller VI). In
Stoller VI, Christopher sued: BONY, Kelly, Hassell, Gibbons, Krasik, BOA, Massey,
Price, Moynihan; Countrywide, Reconstruct, John Hall & Associates, the Miles Bauer
firm, and Maricopa County Sheriff Arpaio.

Christopher asserted claims as to the loans secured by deeds of trust on Properties
1, 2, 3, or 4, and/or foreclosures thereon. In count one, the complaint asserted a claim for
tortious interference with property rights against BONY and its attorneys and challenged
the trustee’s sale on Property 2. In count two, the complaint alleged fraud against the
defendants for obtaining orders of eviction against occupants of Property 2 and changing
the locks on Property 1 following the trustee’s sale on it. In counts three and four, the
complaint alleged that defendants had violated civil RICO law and engaged in a RICO
conspiracy.

This Court ordered Christopher to show cause why the case should not be
dismissed based on his lack of legal capacity in light of an Illinois state court’s

declaration that he was incompetent and the appointment of a guardian. It was at that

 

'7 Defendants explained that Christopher and Leo Stoller sought out owners of properties
who were facing foreclosure and had the owners quit-claim the property to them. The
Stollers would take title to the properties without consideration and after notices of
trustee sales had already been recorded against the properties and notices issued to all
record or non-record claimants under ARS § 33-809. The Stollers then obtained
assignments of causes of action that the landowners might have against the lenders.

 

14

 
oO Oo NN WO BP WY HO

NO NO KR HN KR KR NO DDN mow ome
Co aT DR OF BB WD NYO KH DBD OC fF I HDB AW FP WY NY | OS

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 15 of 20

juncture that Aaron Penna first appeared. Mr. Penna claimed a right to appear on
Christopher’s behalf because Christopher had granted Leo a power of attorney prior to
Christopher being declared incompetent and because Leo had endorsed the filing of
Stoller VI. This Court dismissed the case where Penna did not claim to represent Leo and
Leo had not otherwise appeared in the case. No appeal was filed.

V. Current Case

Leo commenced this case as Christopher’s agent, represented by Penna, asserting
the claims described above in connection with loans secured by deeds of trust on
Properties 1-4, and/or non-judicial foreclosure on those properties. In Stoller IV, this
Court dismissed Leo’s claims involving Properties 1, 2, and 3 with prejudice as barred by
res judicata. The Court dismissed Leo’s claims as to Property 4 for failure to state a
claim with leave to file an amended complaint. Leo did not file an amended complaint as
to Property 4. As such, the Court’s dismissal of Leo’s claims concerning Property 4 are
res judicata because Leo failed to file an amended complaint as to Property 4.

As an initial matter, it is abundantly clear from the record in the above cases, as
well as the case removed by Leo and Christopher from Maricopa County Superior Court,
that there is privity among Leo, Christopher, and CSPPSP. Accordingly, the Court finds
that Leo, Christopher, and CSPPSP are privies.

In the current Complaint, Plaintiff again attempts to revive CSPPSP’s claims to
Properties 1-3, which Judge Wake dismissed with prejudice in 2009. Plaintiff otherwise
seeks relief related to the foreclosures on Properties 1-4, or to challenge the trustee’s
sales of those properties, which were at issue in CV11-0338. This Court found that such
claims were barred by the doctrine of res judicata or collateral estoppel as to Properties 1-
3 because they either had previously been resolved against Plaintiff, or his privies, or
could have been raised in prior cases but were not. The Court dismissed claims as to
Property 4 with leave to amend, but Plaintiff chose not to amend those claims.
Accordingly, res judicata also precludes Plaintiffs claims as to Property 4.

Multiple final judgments have been entered against Plaintiff, or his privies, on

 

15

 
Oo fF ND UN FP W YN

NO bv HNO KH KH KH KN BR RO Rm et
Co SID UW PW NYO KH DO FHI BDH FP WY KY &

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 16 of 20

claims that either were raised, or could have been raised, in actions previously filed by
him or his privies, but for which he seeks relief in this case. Plaintiff's claims in this case
attempt, yet again, to revive claims that either were decided against him, or his privies, in
earlier cases, or could have been asserted and were not in the prior cases. In light of the
record in this, and earlier cases, filed by Plaintiff, or his privies, the Court finds that the
claims in the Complaint are barred by res judicata and collateral estoppel and that he
therefore fails to state a claim upon which relief may be granted. The Court will dismiss
the Complaint without leave to amend.

VI. Motion for Sanctions

Plaintiff seeks sanctions against Certain Defendants as well as Defendants
Massey, Price, Moynihan, and Countrywide. Because Massey, Price, Moynihan, and
Countrywide have not been served or appeared in this action, the motion for sanctions
against them will be summarily denied. Plaintiff otherwise seeks denial of Certain
Defendants’ sanctions motion, an award of attorneys’ fees, and asks the Court to quiet
title in him as to Properties 1-4, amongst other relief. As discussed above, Plaintiff's
claims in this action are barred by res judicata and collateral estoppel. Accordingly,
Plaintiffs cross-motion for sanctions and relief will be denied.

In their motion for sanctions, Certain Defendants seek an order (a) dismissing this
action with prejudice against them; (b) awarding attorneys’ fees against Leo and
Christopher Stoller (Stollers) and their attorney, Aaron Penna, jointly and severally; (c)
restraining the Stollers and anyone in privity with them or acting on their behalf from
bringing any further legal actions related to Properties 1-4 against any person or entity in
any court in the United States or abroad; (d) restraining the Stollers and anyone in privity
with them or acting on their behalf from suing any of the Defendants or their agents,
including their counsel in this matter; and (e) revocation of Penna’s pro hac vice status in
this District.

This is at least the seventh case filed by Leo or Christopher Stoller, or an entity

controlled by one or both, in Arizona or Illinois state or federal courts concerning loans

 

16

 
Oo Om ND OT BP WO YO

NO wo bP KH KN DH KP KN NO Re RR RR
oO SN DN OW BP WO NY KH CO OO FH DH A BP WW NY KF O&O

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 17 of 20

secured by deeds of trust on Properties 1-4, and/or foreclosures thereon.'® Many of the
Defendants named here were either parties, or attorneys representing parties, in one or
more of the prior cases, or were merely subsequent purchasers of the properties following
foreclosure. Despite their repeated judicial failures, the Stollers have filed new cases
naming the same defendants and, frequently, adding the attorneys they hold responsible
for their defeat. For example, after Bryan Cave, Smith and Werich filed motions to
dismiss in Stoller I, they were named as defendants in Stoller III and were again named
in this case. Repeat defendants in the various cases include: (1) Countrywide in Stoller J,
(2) Countrywide, BOA, Massey, Lewis, Price, and Reconstruct in Stoller I; (3)
Countrywide, BOA, Massey, Lewis, Price, Moynihan, Reconstruct, Bryan Cave, Smith,
Werich, BONY, Kelly, Hassell, Gibbons, certain real estate agents and their employees,
and the Miles Bauer firm in Stoller IIT, (4) BONY, Countrywide, Reconstruct, the Streets,
H&R Block Bank, the Sterretts, RSM Capital Funding & Trie Consulting, and John Hall
& Associates in Stoller IV; (5) BONY, Kelly, Hassell, Gibbons, Krasik, BOA, Massey,
Price, Moynihan, Reconstruct, and the Miles Bauer firm and its attorneys in Stoller V; (6)
BONY, Kelly, Hassell, Gibbons, Krasik, BOA, Massey, Price, Moynihan; Countrywide,
Reconstruct, John Hall & Associates, the Miles Bauer firm, and Arpaio in Stoller VI; and
(7) BONY, Kelly, Hassell, Gibbons, Krasik, BOA, Massey, Price, Moynihan,
Countrywide, John Hall & Associates (also referred to as RSM Capital Funding and Trie
Consulting or: Those Callaways); Reconstruct, Those Callaways and its owners and

managers, Thomas, Thomas & Markson firm and Neal Thomas, Leonard and Donna

 

'8 In addition to the cases described above, Leo removed a forcible detainer action from
Maricopa County Superior Court, case# CV2010-094820, filed by BONY against the
post-foreclosure occupants of Property 2. The case was designated as CV11-0982-PHX-
FJM in federal court. On July 8, 2011, Judge Martone remanded to state court for lack of
federal subject matter jurisdiction. CV11-0982, doc. 27. On July 19, 2011, Christopher
removed the same case from state court and it was designated as CV11-1433-PHX-GMS
in federal court. This Court remanded the case to state court on August 17, 2011. CV11-
1433, doc. 22. On September 7, 2011, Christopher again removed the case from state
court, which was designated in federal court as CV11-1765-PHX-GMS. The Court again
remanded the case back to state court. CV11-1765, doc. 37.

 

17

 
CoC Oo SN DH OH He WY YH

DO NO NO HN HN HN HN DN DOR mor ia ete
Oo ~I DN A BP W NY KK DTD ODO FHI DTH HP WD YH - ©

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 18 of 20

Street, Stephen and Betty Sterrett; the Miles Bauer firm and its attorneys, and Arpaio in
this case.

As discussed herein, this action is being dismissed as barred by res judicata and
collateral estoppel. The Court finds this case is based on the same operative facts at issue
in some or all of the prior six cases. The Court declines to award a sanction of costs and
fees in this case, because the Complaint was subject to screening under § 1915(e)(2) and
no Defendant was required to respond prior to being ordered to do so (and prior to
service).

That does not, however, resolve whether other sanctions are appropriate. In
Molski v. Evergreen Dynasty Corp., 500 F.3d 1047 (9th Cir. 2007), the Ninth Circuit
addressed the issuance of pre-filing orders against vexatious litigants. A district court
should enter a pre-filing order constraining a litigant’s scope of actions in future cases
only after a cautious review of pertinent circumstances. Jd. at 1057. Before doing so, a
litigant must be given notice and a chance to be heard before the order is entered. Id.
(citing DeLong v. Hennessey, 912 F.2d 1144, 1146-1147 (9th Cir. 1990)). Further, the
court must compile an adequate record for review. Jd. The court must also make
substantive findings about the frivolous or harassing nature of the plaintiffs litigation.
Id. Lastly, the vexatious litigant order “‘must be narrowly tailored to closely fit the
specific vice encountered.’” Jd. (quoting De Long, 912 F.2d at 1148). Based on the
record in this case, and the prior six cases described herein, the Court concludes that the
Stollers, and their attorney, Penna, knew or reasonably should have known, that the
claims raised in this case lacked merit. This case involves most of the same parties and
the same transactional nucleus of facts as in one or more of the prior six cases and, in
particular decisions in Stoller I, Stoller II, Stoller II, and Stoller IV. Nevertheless, the
Stollers and Penna sought to litigate issues that were conclusively resolved in prior cases
against them, or attempted to raise claims that could have been raised in the prior cases
but were not, and despite being repeatedly informed that such claims were precluded.

Such conduct, and any further cases filed by them concerning the loans secured by

 

18

 
Oo co IN DB nn FP WD NO

NO NO NY YPN NO NO NR NR NO RR OR OR Ss Se
CoO SI HN A BP WO YN FH DOD ODO OH ID DH HBP WY NY KY OS

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 19 of 20

deeds of trust on Properties 1-4, and/or foreclosures thereon, will subject the Stollers or
Penna to Rule 11 sanctions. Pro se litigants may be sanctioned where there is evidence of
bad faith due to multiple proceedings, which are unreasonable and vexatious. 28 U.S.C.
§ 1927; see Wages v. Internal Rev. Service, 915 F.2d 1230, 1235-36 (9th Cir. 1989).
Further, federal courts possess inherent power to impose sanctions, “when the losing
party has acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Aloe Vera
of America, Inc. v. United States, 376 F.3d 960, 964-65 (9th Cir. 2004); see Patton v.
County of Kings, 857 F.2d 1379, 1381 (9th Cir. 1988).

This Court also has the power, under 28 U.S.C. § 1651(a) and its inherent powers,
to issue an order enjoining the filing of any further actions or papers in this Court absent
leave of this Court. DeLong, 912 F.2d at 1146-1149. Both Leo Stoller, Christopher
Stoller, and Mr. Penna were given notice by Certain Defendants that Certain Defendants
seek to enjoin them, and any entity controlled by one or more of them, or their privies,
from: filing any further actions, motions, or other proceedings against Defendants, their
counsel, or their employees or agents, related to loans made by any of the Defendants that
were secured by deeds of trust on Properties 1-4, or foreclosures thereon, without first
obtaining permission from this Court. Jd.

The Court finds that sanctions in the form of a pre-filing order is warranted as to
the Stollers and Penna, acting on behalf of Leo Stoller or Christopher Stoller, or an entity
controlled by either of them, and the Court enjoins each of them from filing any further
actions, motions, or other proceedings against Defendants, their counsel, or their
employees or agents related to loans made by any Defendant that was secured by a deed
of trust on Properties 1-4, or related to foreclosures on Properties 1-4, without first
obtaining permission from this Court.

IT IS ORDERED:

(1) ‘Plaintiff's motion to strike Certain Defendants’ motion to dismiss is
denied. (Doc. 45.)

(2) The Complaint and this action are dismissed with prejudice.

 

19

 
Co CO NHN DB Wn BR W NYO

NO bhO NO NO KN KN NN NO DN mm RO
Oo ~~ AO Om BP WY NYO —&— TD BO Dn DB A BPW NY FK OC

Case 2:12-cv-01307-GMS--JFM Document 53 Filed 09/24/13 Page 20 of 20

(3) Certain Defendants’ motion to dismiss is denied as moot. (Doc. 43.)

(4)  Plaintiff’s cross-motion for sanctions is denied. (Doc. 35.)

(5) Plaintiff's motion to order service is denied. (Doc. 50.)

(6) Certain Defendants’ motion for sanctions is granted in part and denied in
part. (Doc. 15.) The motion is granted to the extent set forth below and otherwise
denied.

(7) Leo Stoller and Christopher Stoller, any entity subject to control by Leo
Stoller or Christopher Stoller, and Aaron Penna on behalf of Leo Stoller or Christopher
Stoller, are enjoined from filing any further actions, motions, or other proceedings in
federal court in Arizona in connection with any loan made by a Defendant in this case
that was secured by a deed of trust on Properties 1-4, or foreclosures thereon, absent pre-
filing review and permission from this Court.

(8) | A copy of this Order must be sent by the Clerk of the Court to the judges of
the United States District Court for the District of Arizona.

Dated this 24th day of September, 2013.

Ic. Murray Snow
United States District Judge

 

 

20

 
Exhibit B
oe

CoO ON OO TO FB WW DS

 

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

WILMINGTON TRUST, NATIONAL
ASSOCIATION, NOT IN ITS
INDIVIDUAL CAPACITY BUT AS

Trustee of ARLP Case No. 19 CV 1821
Securitization Trust, Series
2014-2,
Plaintiff, Chicago, Illinois
June 10, 2019
vs. 9:41 AM

PHILIP B. STONE, Occupants
and Parties in Possession,
CHRISTOPHER STOLLER,
Assignee, MICHAEL STOLLER,
parties in possession
disable person,

Defendants.

TRANSCRIPT OF PROCEEDINGS - Scheduling Conference
BEFORE THE HONORABLE ELAINE E. BUCKLO

APPEARANCES:
Defendant Pro Se: MR. CHRISTOPHER STOLLER
P.O. Box 60645
Chicago, Illinois 60660
Court Reporter: SANDRA M. MULLIN, CSR, RMR, FCRR

Official Court Reporter

219 S. Dearborn Street, Room 2260
Chicago, Illinois 60604

(312) 554-8244
Sandra_Mul1in@i1nd.uscourts.gov

 
oO ON ODA BR WwW DN =

PO PO NM PDP NHMO ND FP =| | F| HF S| S| Fh Sh US
nN BP WO NO | OO O DAN DD ON BP WO HB —

 

(Proceedings heard in open court: )

THE CLERK: 19 CV 1821, Wilmington Trust versus
Stone.

MR. STOLLER: Good morning, your Honor. For the
record, Christopher Stoller on behalf of the defendant,
pro se. Judge, I'll give you an update on the status report.
I had a meet-and-greet with the plaintiff, and we agreed on
discovery schedule. It was filed on --

THE COURT: I saw it.

MR. STOLLER: Yeah, it was filed on June 3rd.
Judge --

THE COURT: All right. So, as I understood it, it
looked like your fact discovery would end, on the schedule,
about October ‘ist.

MR. STOLLER: Yes, Judge. And I would --

THE COURT: And your expert about next
February 15th?

MR. STOLLER: Yes, Judge.

THE COURT: So why don't I enter those and set a
status, well, how about October 17th?
MR. STOLLER: Yes, Judge, that would be

appropriate.

THE COURT: Okay. Thank you.

MR. STOLLER: Thank you, Judge.

(Which were all the proceedings heard. )

 
—

oO oO ON OO FR W DN

CERTIFICATE
I certify that the foregoing is a correct transcript
from the record of proceedings in the above-entitled matter.

/s/Sandra M. Mullin July 9, 2019

 

 

Official Court Reporter

 
Exhibit C
Case: 1:18-cv-07320 Document #: 27 Filed: 02/14/19 Page 1 of 1 PagelD #:592

UNITED STATES DISTRICT COURT
FOR THE Northern District of Illinois — CM/ECF LIVE, Ver 6.2.2
Eastern Division

Wilmington Trust National Association
Plaintiff,
v. Case No.: 1:18-cv—07320
Honorable Charles P. Kocoras
Philip B Stone, et al.
Defendant.

 

NOTIFICATION OF DOCKET ENTRY

This docket entry was made by the Clerk on Thursday, February 14, 2019:

MINUTE entry before the Honorable Charles P. Kocoras: Motion hearing held.
Request for motion for default [21] is denied as moot. For the reasons stated in open court,
this case is dismissed without prejudice for want of prosecution. Oral motion to stay is
denied. Civil case terminated. Mailed notice(vef, )

ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd. uscourts.gov.
